Citation Nr: 1010107	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-28 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
fracture, mandible, left.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
osteoarthritis of the right elbow.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
osteoarthritis of the right wrist.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
osteoarthritis of the hip.  

5.  Entitlement to service connection for claimed low back 
disorder.  

6.  Entitlement to service connection for a claimed right 
hand disorder.  

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected disfiguring facial scar.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scar, left side of face.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three RO rating decisions.  

First, the RO issued a rating decision in August 2005 
increasing the evaluation for the service-connected scar, 
left side of face, from noncompensable to 10 percent, 
effective on November 5, 2004, which was the date of the 
Veteran's claim for an increased rating.  

Second, the RO issued a rating decision in October 2006 
assigning a separate evaluation for the service-connected 
scar for a disfiguring facial scar.  They assigned a 10 
percent evaluation effective on November 5, 2004.  

Following the Veteran's submission of a timely Notice of 
Disagreement (NOD) after the August 2005 rating decision, the 
RO issued a Statement of the Case (SOC) in July 2006.  The 
Veteran did not file a timely Substantive Appeal following 
the July 2006 SOC.  

The RO's October 2006 rating decision, however, readjudicated 
the claim for an increased evaluation for the service-
connected scar.  The Veteran submitted a timely NOD, then 
submitted a timely Substantive Appeal after issuance of the 
SOC.  

Because the RO treated the matters as intertwined, the Board 
finds that both the August 2005 and October 2006 rating 
decisions are currently on appeal.  See Percy v. Shinseki, 23 
Vet. App. 37, 45 (2009) (even if a Veteran did not file a 
timely appeal, the Board may not raise a timeliness objection 
if VA has continuously treated the claim as if an appeal was 
timely filed).  

Also on appeal is a May 2008 RO rating decision, which 
denied, in pertinent part, the Veteran's claims of service 
connection for a low back disorder, a right hand disorder, 
left mandible fracture, osteoarthritis of the right elbow, 
osteoarthritis of the right wrist, and osteoarthritis of the 
hip.  

In connection with the pertinent issues adjudicated in the 
May 2008 rating decision, the Veteran testified in a hearing 
before the RO's Decision Review Officer (DRO) in April 2009.  

The issues of service connection for a low back disorder and 
a right hand disorder and whether new and material evidence 
had been submitted to reopen the claims of service connection 
for a left mandible fracture, osteoarthritis of the right 
elbow, osteoarthritis of the right wrist and osteoarthritis 
of the hip, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected disfiguring facial scar is not 
shown to have been manifested by more than one characteristic 
of disfigurement.  

3.  The service-connected scar, left side of face, is not 
shown to have been manifested by more than a superficial scar 
that was painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
disfiguring facial scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.118, including Diagnostic Code 
7800 (2009).  

2.  The criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
scar, left side of face, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.118, including Diagnostic Code 
7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the increased rating claims decided hereinbelow 
has been accomplished.  

In an April 2005 letter, the RO advised the Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse  

The April 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies; that he must provide enough information 
about the records to allow VA to request them; and that it 
was his responsibility to make sure VA received the records.  

The RO sent the Veteran a letter in April 2009 advising him 
of the fourth Dingess element.  The RO has not specifically 
advised the Veteran of the fifth Dingess elements (effective 
date pertaining to the disability).  However, the Board's 
action herein denies an increased evaluation, so no effective 
date will result from the Board's action.  

As the Veteran has not identified or demonstrated that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).

Second, the Veteran was afforded a VA examination in May 2005 
for the purpose of evaluating the severity of his service-
connected scar.  The Board finds that the VA examination is 
adequate because, as shown below, it was based upon 
consideration of the Veteran's pertinent medical history, his 
lay assertions and current complaints, and because it 
describes the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).  

Generally, a veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  A remand for a new VA examination is 
not required solely because of the passage of time since an 
otherwise adequate examination report was prepared.  
VAOPGCPREC 11-95 (1995).  

Here, the Veteran has not asserted, and the evidence does not 
show, that his symptoms have undergone a material change 
since the May 2005 VA evaluation.  In fact, the claims file 
contains extensive VA treatment records, but they are silent 
for any complaints related to the service-connected scar, 
which supports a conclusion that the service-connected 
symptoms have not increased in severity since the May 2005 VA 
examination.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues herein decided, but he has not requested such 
a hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is contending that a higher evaluation is 
warranted for the service-connected scar.  

For sake of clarity, the Board points out that the RO has 
assigned separate compensable evaluations for the service-
connected facial scar.  In the August 2005 rating decision, 
they assigned a 10 percent evaluation on the basis that the 
service-connected scar was painful on examination.  Then, the 
RO, in the October 2006 rating decision, assigned a separate 
10 percent evaluation on the basis that the scar was 
manifested by an elevated surface contour.  The RO found that 
this represented a different functional disability from the 
painful aspect of the scar.  

The combined evaluation for the service-connected scar is 20 
percent.  See 38 C.F.R. § 4.25.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration that different ratings may be warranted for 
different time periods during the period of appellate review 
(beginning within one year of his November 2004 claim).  

Evaluations of the scars on the head, neck, or face, such as 
the Veteran's service-connected scar, are assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805.  The schedular criteria are as follows: 

Under Diagnostic Code 7800, effective from August 30, 2002, 
eight "characteristics of disfigurement" are set forth for 
evaluation purposes.  These consist of: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

A minimum 10 percent evaluation is assigned for scars of the 
head, face, or neck with one characteristic of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

A 50 percent evaluation is assigned for in cases of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement.  

The maximum evaluation, 80 percent, is assigned in cases of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  (Under this section, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.)  See 38 C.F.R. § 4.68 (addressing 
VA's amputation rule).  

Also, under Diagnostic Code 7805, other scars may be limited 
on the basis of limitation of function of the affected part.  

The Board notes that revised provisions for evaluating scars 
were enacted effective October 23, 2008.  The new regulation 
provides that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, 
the revisions do not apply in the present case.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be 
considered solely under the criteria effective as of the date 
of his November 2004 claim.  

The pertinent evidence during the appellate period showing 
the severity of the service-connected facial scar first 
consists of a May 2005 statement from the Veteran.  He wrote 
that his scar had become tender, with swelling and occasional 
redness (discoloration).  

Later in May 2005, the Veteran underwent a VA skin 
examination.  

As part of the examination, the VA examiner noted the 
Veteran's history to include in-service facial trauma.  The 
VA examiner further noted the Veteran's current complaints of 
jaw and teeth problems.  

On physical examination, the VA examiner found that the scar 
was painful upon examination.  The scar was 1-inch in length; 
the surface contour had minimal elevation; the scar was not 
adherent to underlying tissue or unstable; the scar color was 
the same as the skin color; the skin texture was smooth; 
there was no underlying soft tissue damage inflammation, 
edema, or keloid formation; and the skin was not indurated 
and inflexible.  The examiner also found that disfigurement 
was not an issue and there was no facial symmetry distortion.  

Based on the results of the examination, the VA examiner 
diagnosed healed, old, post-laceration scar, left sided 
mandibular area.  

Also pertinent, the record includes a June 2007 handwritten 
note from a VA physician, who wrote that the Veteran had a 5 
cm [approximately 2 inches] scar on his left jaw due to an 
in-service assault.  

The record on appeal otherwise includes VA outpatient 
treatment records from May 2004 to April 2009.  They show no 
complaints or treatment for the service-connected scar.  

In comparing the Veteran's symptoms during the appellate 
period, as noted, to the rating criteria, the Board finds 
that the service-connected scar does not warrant an 
evaluation in excess of the currently assigned 20 percent 
combined evaluation.  

In order to warranted the next higher evaluation, 30 percent, 
the evidence would need to show visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or a paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, DC 7800.  

The May 2005 VA examiner found no tissue loss, gross 
distortion, or asymmetry of one feature or a paired set of 
features.  The VA examination shows that the scar is 
manifested by one characteristic of disfigurement (surface 
contour of the scar elevated or depressed on palpation), but 
otherwise, the VA examiner, consistent with the June 2007 VA 
note, found that the scar is less than 5 inches in length.  

There is no evidence that it is at least one-quarter inch 
(0.6 cm.) wide at the widest part; has scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Accordingly, there is no evidence of two or three 
characteristics of disfigurement, as required for a 30 
percent evaluation.  See id.  

Evaluations are also not warranted under DC 7803 or DC 7805, 
because there is no evidence showing that the service-
connected scar is unstable or involves limitation of function 
of the affected part.  See id.  In fact, the May 2005 VA 
examiner specifically found that the scar was not unstable.  

Although the VA examiner noted the Veteran's complaints of 
jaw and teeth problems, the Veteran filed a separate claim of 
service connection for jaw and teeth problems due to the in-
service facial trauma.  The claim was denied in the August 
2005 rating decision.  (The Veteran's petition to reopen the 
claim is addressed in the remand portion of this decision 
herein below.)  

The Board has carefully considered the Veteran's lay 
assertions, as indicated by his May 2005 statement.  As a 
layperson, he is competent to report his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board finds that his assertions are consistent with the 
currently assigned 20 percent combined evaluation.  To the 
extent he wrote that he has occasional redness, this is not 
consisted with skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), which is included 
as a characteristic of disfigurement.  See 38 C.F.R. § 4.118, 
DC 7800.  The May 2005 VA examiner found no permanent skin 
discoloration.  

"Staged ratings" are not warranted because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Although the Veteran has been unemployed and has been 
hospitalized, the medical evidence, including the extensive 
VA treatment records, shows that the primary precipitants of 
his unemployability and hospitalizations were a psychiatric 
disorder and his orthopedic disabilities, including a lumbar 
spine disorder.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that an increased evaluation 
for the service-connected facial scar is not warranted.  
Accordingly, the claims must be denied.  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected disfiguring facial scar is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected scar, left side of face, is denied.  



REMAND

With regard to the claims of service connection for a low 
back disorder and a right hand disorder, plus the issues of 
whether new and material evidence has been submitted to 
reopen the previously denied claims of service connection for 
a left mandible fracture, osteoarthritis of the right elbow, 
osteoarthritis of the right wrist, and osteoarthritis of the 
hip, remand is necessary for issuance of an SOC.  

As indicated, the RO issued a rating decision denying the 
claims in May 2008.  

In May 2008, the RO received a correspondence from the 
Veteran labeled "Notice of Disagreement," indicating that 
he disagreed with the May 2008 rating decision.  The claims 
file does not show that the RO then issued a SOC addressing 
the issues being remanded.  (In July 2009, the RO issued a 
rating decision granting compensation for erectile 
dysfunction and depression, which claimed disorders were also 
addressed in the May 2008 rating decision.)  

When a claimant has filed an NOD and there is no SOC on file 
for those issues, the Board must remand, not refer, the 
issues to the RO for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Because the present Veteran filed an NOD disagreeing with the 
RO's May 2008 rating decision, but there is no SOC on file, a 
remand is required in order to comply with due process 
requirements.  See Manlincon, 12 Vet. App. at 240- 241.  

The Board points out that the May 2008 rating decision, 
consistent with the Veteran's lay assertions, adjudicated the 
issue of service connection for a low back disorder on a 
direct basis.  (The Veteran contends that he has a current 
low back disorder due to in-service parachute jumps.)  

The RO also issued a rating decision and SOC addressing the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
nerve root injuries in both lower extremities, which included 
evidence relating to symptoms of a low back disorder.  

The RO's July 2009 SOC, however, did not address the 
Veteran's claim of service connection for a low back disorder 
on a direct basis.  Therefore, the claim of service 
connection for a low back disorder on a direct basis remains 
in appellate status and requires issuance of an SOC.  See, 
e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

Following issuance of an SOC on the remanded matters, RO 
should return the claim to the Board only if the Veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case, and a substantive appeal the Board 
is not required, and in fact has no authority, to decide the 
claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO must 
take the appropriate steps to issue the 
Veteran a Statement of the Case (SOC) 
addressing the issues of service 
connection for a low back disorder and a 
right hand disorder, plus the issues of 
whether new and material evidence has 
been submitted to reopen the previously 
denied claims of service connection for a 
left mandible fracture, osteoarthritis of 
the right elbow, osteoarthritis of the 
right wrist, and osteoarthritis of the 
hip.  This SOC must include all relevant 
laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

Thereafter, if the Veteran files a timely 
Substantive Appeal on any of the remanded 
issues, the RO should undertake any 
indicated development and adjudicate the 
claim(s) in light of the entire 
evidentiary record, and then issue a 
Supplemental Statement of the Case 
(SSOC), if appropriate.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


